Citation Nr: 9900972	
Decision Date: 01/15/99    Archive Date: 01/22/99

DOCKET NO.  96-47 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to an increased evaluation for the veterans 
service-connected psychiatric disorder, currently rated as 70 
percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

B. Lemoine, Counsel


INTRODUCTION

The veteran had active military service from April 1963 to 
January 1964.

The Board of Veterans Appeals (Board) received this case on 
appeal from an April 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO), which denied 
the veterans claims.  The veteran submitted a notice of 
disagreement with that rating decision which was received in 
September 1996.  He was also provided with a statement of the 
case in September 1996.  His substantive appeal was received 
in November 1996.

In August 1998, the veteran, accompanied by his 
representative, appeared and presented testimony before the 
undersigned Member of the Board at a Travel Board hearing at 
the RO.  A complete transcript of the testimony is of record.


REMAND

Initially, the Board notes that the veteran and his 
representative contend that a 100 percent disability 
evaluation is warranted for the veterans service-connected 
psychiatric disorder either under the new schedular criteria, 
as it is argued that the veteran is experiencing a total 
occupational and social impairment as defined under the 
schedular criteria, or, in the alternative, it is argued that 
a 100 percent disability evaluation is warranted based upon 
individual unemployability.

In this regard, the Board notes that, prior to November 7, 
1996, a the VA Schedule for Rating Disabilities provided that 
a 100 percent evaluation was warranted for schizophrenia, 
schizoaffective disorder, other and unspecified types, with 
active psychotic manifestations of such extent, severity, 
depth, persistence, or bizarreness as to produce total social 
and industrial inadaptability.  A 70 percent evaluation was 
warranted for lesser symptomatology such as to produce severe 
impairment of social and industrial adaptability.  38 C.F.R. 
§ 4.132, Diagnostic Code 9205 (as effective prior to November 
7, 1996).

The schedule for rating mental disorders was revised, 
effective November 7, 1996.  See 61 Fed. Reg. 52,695-702 
(1996).  Under the new criteria, a 100 percent evaluation for 
a mental disorder is warranted for total occupational and 
social impairment due to symptoms such as the following: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.  A 70 percent 
evaluation is warranted for occupational and social 
impairment with deficiencies in most areas such as work, 
school, family relations, judgment, thinking or mood, due to 
symptoms such as the following: suicidal ideation; 
obsessional rituals which interfere with routing activities; 
speech intermittently illogical, obscure, or irrelevant; 
near-continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9205 
(1998) (as effective on and after November 7, 1996).

The United States Court of Veterans Appeals (Court) has held 
that, where the governing law or regulation changes after a 
claim has been filed, but before the administrative or 
judicial process has been concluded, the version most 
favorable to the veteran applies unless Congress has provided 
otherwise or permitted the VA Secretary to do otherwise and 
the Secretary has done so.  See Fischer v. West, 11 Vet. 
App. 121, 123 (1998), quoting from Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  See also Baker v. West, 
11 Vet. App. 163, 168 (1998); Dudnick v. Brown, 10 Vet. 
App. 79 (1997) (per curiam order).

In this regard, the Board notes that the RO has complied with 
the requirements of Karnas, as the veterans claims have been 
considered under both the old and the new rating criteria and 
the veteran was notified of both the old and new rating 
criteria in the statement of the case provided to him in 
September 1996 and the supplemental statement of the case 
provided in June 1998, respectively.  However, as explained 
further hereinbelow, it is necessary to remand the veterans 
claims for other reasons, and the RO is reminded to apply 
both the old and new rating criteria in any future rating 
decisions necessitated by evidentiary development performed 
pursuant to this remand.

Turning now to a preliminary review of the evidentiary 
record, the Board notes that service connection has been in 
effect for the veterans psychiatric disorder since a January 
1965 rating decision granted service connection for 
schizophrenia with psychophysiological gastrointestinal 
reaction, and assigned a 100 percent disability evaluation 
under Diagnostic Code 9205.  The veterans disability 
evaluation was subsequently reduced to 70 percent by a 
December 1966 rating decision, and that evaluation has 
remained in effect to the present.

Although the veteran was originally granted service 
connection for schizophrenia, the Board notes that his 
psychiatric diagnosis has changed over time.  For example, a 
VA hospitalization record from November to December 1968 
diagnosed a depressive neurosis and a passive aggressive 
personality disorder, and a VA examination in December 1971 
noted that his schizophrenia was in remission and he was then 
diagnosed with an anxiety neurosis and a depressive neurosis.  
More recent examination, in August 1994, revealed a history 
of admissions for alcohol detoxification and a diagnosis of 
moderate depression, history of alcohol abuse, and no 
evidence of schizophrenia.  The veteran underwent a VA 
hospitalization from December 1994 to January 1995, and that 
record indicated he was treated for thrombocytopenia, 
probably secondary to alcohol abuse, and possibly drug 
induced.  That record also reported the veteran had a 30-year 
history of alcohol abuse.  The veteran was also hospitalized 
for alcohol detoxification from October to November 1995.  In 
July 1996, the veteran was again hospitalized with a 
diagnosis of major depression, alcohol dependence, alcohol 
intoxication, and a narcissistic personality disorder.  His 
most recent VA examination, in September 1997, diagnosed a 
schizo-affective disorder and alcohol dependency.  His most 
recent VA hospitalization, from December 1997 to January 
1998, indicated a primary diagnosis of alcohol dependence.

We note, however, that, although the medical record reflects 
a variety of diagnosed psychiatric disorders, as well as 
personality disorders, in addition to possible drug abuse and 
a prolonged history of alcohol abuse, the medical record is 
unclear as to whether a causal relationship exists between 
the veterans service-connected psychiatric disorder and his 
documented alcohol abuse.  The medical record is further 
unclear to what extent the veterans current symptomatology 
is due to his service-connected psychiatric disorder, as 
opposed to being caused by any non-service-connected 
personality disorder or his currently non-service-connected 
alcohol abuse.

The Board finds the veteran's claim for increased 
compensation benefits is "well grounded" within the meaning 
of 38 U.S.C.A. § 5107(a).  The Court has held that, when a 
veteran claims a service-connected disability has increased 
in severity, the claim is well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992).  VA therefore has a duty 
to assist the veteran in developing the facts pertinent to 
his claim.  See 38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. 
§ 3.159 (1998).  Where the medical record is insufficient and 
the claim is well grounded, the fulfillment of the statutory 
duty to assist requires a thorough and contemporaneous 
medical examination.  See Suttman v. Brown, 5 Vet. App. 127, 
128 (1993); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
Therefore, the Board finds that further development is 
required.

In order to be absolutely clear, the Board emphasizes that 
the objective of a further examination should be to obtain 
clarifying data as to the degree of impairment resulting from 
the veteran's service-connected psychiatric disorder.  The 
examination should also opine as to whether the veterans 
alcohol abuse is causally related to his service-connected 
disorder.  To the extent that the veterans impairment is the 
result of any non-service-connected personality disorder or 
non-service-connected alcohol abuse or other substance abuse, 
such should be so specified.  It is also important that the 
further examination address whether the veterans claimed 
unemployability is due to his service-connected disorder or 
to his non-service-connected disorders.  This in turn, will 
enable the RO to accurately assess the current severity of 
the veteran's service-connected disorder, as opposed to 
symptomatology attributable to non-service-connected 
conditions.

In summation, VA has a duty to assist a veteran in developing 
facts pertinent to a well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. §§ 3.103, 3.159 (1998).  
That duty includes obtaining medical records and medical 
examinations where indicated by the facts and circumstances 
of an individual case.  See Murphy v. Derwinski, 1 Vet. 
App. 78 (1990); Littke v. Derwinski, 1 Vet. App. 90 1990).

In light of the foregoing, following the gathering of all 
recent treatment records, the veteran should be afforded a 
special VA psychiatric examination.  Also, the type and 
severity of manifestations set out in both the new and old 
rating criteria for mental disorders must be addressed during 
the psychiatric examination.

In this regard, the veteran should also be advised of 
38 C.F.R. § 3.158 and 3.655 (1998) and their possible 
application to his claim should he fail to cooperate with 
requests for information, or fail to report for any scheduled 
examinations, pursuant to this remand.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following actions:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers 
who have recently treated him for his 
currently service-connected psychiatric 
disorder.  The RO should request that the 
veteran furnish signed authorizations for 
release to VA of private medical records 
in connection with each non-VA source 
identified.  The RO should attempt to 
obtain any such private treatment 
records, not already on file, which may 
exist and incorporate them into the 
claims folder.

2.  The RO should take the appropriate 
steps to secure copies of all of the 
veterans VA treatment records which are 
not already of record, and associate them 
with the claims folder.

3.  The veteran should then be scheduled 
for a special VA psychiatric examination, 
the purpose of which is to determine the 
severity of the psychiatric impairment 
resulting from his service-connected 
disorder, as distinguished from any non-
service-connected disorders.  The report 
of examination should provide detailed 
descriptions of all current psychiatric 
symptomatology and should list all 
appropriate psychiatric diagnoses.  In 
addition, the symptomatology directly 
attributable to the service-connected 
disability should be fully discussed, and 
the presence of any other existing 
psychiatric or mental disorders should be 
evaluated.  To the extent possible, 
symptoms attributable to any psychiatric 
disorder not considered to be part and 
parcel of the service-connected disorder 
should be distinguished.  If those 
symptoms cannot be distinguished, it 
should be so noted.  In this regard, the 
examiner should opine as to any causal 
relationship between the veterans 
service-connected disorder and any non-
service-connected disorders, to include 
his non-service-connected alcohol abuse.  
The examiner should report findings 
adequate for the RO to apply the criteria 
for rating psychiatric disabilities in 
effect prior to November 7, 1996, in 
addition to the revised criteria.  
Psychological testing should be 
performed, if deemed necessary.  The 
examiner should render an opinion as to 
what effect the veterans service-
connected psychiatric disability has on 
his social and industrial adaptability.  
The examiner should also be requested to 
assign a numeric score on the Global 
Assessment of Functioning (GAF) scale, 
and to describe what the score means for 
the veteran in terms of his 
psychological, social, and occupational 
functioning.  The examiner should report 
findings in terms consistent with both 
the old and the new rating criteria, so 
that the veteran may be afforded the most 
beneficial rating.  A complete rationale 
for any opinion expressed must be 
provided.  It is important that, prior to 
the examination, the examiner carefully 
review the veterans claims file, to 
include a copy of this Remand and any 
evidence subsequently added to the claims 
file.

4.  With regard to the instructions set 
forth above, the RO should inform the 
veteran of his obligation to cooperate by 
providing the requested information to 
the extent possible, and by reporting for 
the scheduled examination.  The RO should 
also inform the veteran that his failure 
to cooperate may result in adverse action 
pursuant to 38 C.F.R. § 3.158 and 
38 C.F.R. § 3.655.

5. Upon completion of the above, the RO 
should review the evidence and ensure 
that all of the foregoing development 
actions have been conducted and completed 
in full.  If any development is 
incomplete, including if any requested 
opinions are not provided, appropriate 
corrective action should be taken.

6.  The RO should then review all the 
evidence and enter its determination with 
respect to the issue of entitlement to an 
increased rating for the veterans 
service-connected psychiatric disorder, 
using the criteria it determines to be 
most favorable to the veteran as between 
those which were in effect prior to 
November 7, 1996, and those in effect on 
and after that date, in accordance with 
Karnas, supra, and also with respect to 
the issue of entitlement to a total 
disability rating for compensation 
purposes based upon individual 
unemployability.  If either decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a Supplemental Statement of the Case 
which should address all the evidence 
obtained since the last statement of the 
case or supplemental statement of the 
case was issued with respect to these 
claims, in accordance with 38 U.S.C.A. 
§ 7105.

Thereafter, the veteran and his representative should be 
given the opportunity to respond.  The case should be 
returned to the Board for further appellate consideration, if 
otherwise in order, following appropriate appellate 
procedure.

By this REMAND the Board intimates no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case.  The purpose of this REMAND is to further develop 
the record.  No action is required by the veteran until he 
receives further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBAs ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).
- 2 -
